t c summary opinion united_states tax_court andrey andreyevich dovzhenok petitioner v commissioner of internal revenue respondent docket no 19807-13s filed date andrey andreyevich dovzhenok pro_se nancy p klingshirn for respondent summary opinion whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case hereinafter all section references are to the internal_revenue_code as amended and in effect for and the taxable years in issue unless stated otherwise and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal_income_tax respectively the sole issue for decision is whether the payments that petitioner received from indiana university-purdue university indianapolis iupui totaling dollar_figure during and dollar_figure during are exempt from federal income_taxation by the united_states under the convention for the avoidance of double_taxation russ -u s date tax_treaties cch para treaty background some of the facts have been stipulated and the stipulation of facts filed by the parties together with the exhibits attached thereto is incorporated herein by this reference petitioner resided in cincinnati ohio when he filed his petition in this case petitioner is a citizen of the russian federation he is also a resident of the russian federation as that term is defined by article of the treaty he entered the united_states in august of holding an f-1 student visa to pursue a graduate degree in mathematics at iupui after two years of graduate study at iupui during academic years and petitioner passed the examinations necessary to become an advanced graduate student in the department of mathematical sciences for the next academic year he was awarded a research assistantship according to the letter from the director of graduate programs informing him of the award petitioner’s research assistantship included a stipend of dollar_figure for the 12-month_period beginning date and ending date plus tuition remission covering up to nine credit hours per semester and health insurance the director’s letter stated that petitioner was responsible for paying certain out-of-pocket university fees and a small amount of tuition totaling approximately dollar_figure per semester the assistantship required petitioner to maintain full-time enrollment of at least six credit hours per semester except during the summer and he was required to maintain satisfactory progress toward his ph d degree as a condition of receiving financial support finally the letter stated that as part of his assistantship appointment he might be asked to perform some work for the department of mathematical sciences such as emergency teaching and or proctoring for faculty members who needed a substitute and he might also be asked to grade for the course that his research mentor was teaching for each of the next two academic years and petitioner was awarded a similar position student academic appointee saa the letter informing petitioner of each of those awards stated that the appointment would provide petitioner with financial support for graduate study toward a ph d degree in mathematics and would require work for the department of mathematical sciences at fte full-time equivalent for academic year the saa position included a 12-month stipend of dollar_figure payable from date to date plus tuition remission covering up to nine credit hours per semester and health_insurance_coverage medical and dental for academic year the saa position included a 12-month stipend of dollar_figure payable from date to date plus tuition remission covering up to nine credit hours per semester and health_insurance_coverage medical and dental for each of those two academic years petitioner was responsible for paying approximately dollar_figure per semester for fees and a portion of the tuition that was not covered by the tuition remission the award letter for petitioner’s saa position for academic year stated that petitioner’s financial support for that year was derived from a grant awarded to prof alexey kuznetsov the award letter for petitioner’s saa position for the following academic year stated that petitioner’s financial support for that year was derived from a grant awarded to prof rubchinsky the award letter for each of the saa positions required petitioner’s full- time enrollment of at least six credit hours per semester not including the summer and required petitioner to make satisfactory progress toward his ph d degree as a condition for continued financial support both letters described the work that petitioner would be required to perform as follows a fte appointment requires a maximum of hours of work per week during the fall and spring semesters it also requires hours of work per week during one of the two six-week summer sessions in summer i or summer ii and you may choose the session during which you would like to work you may request to do extra work during the summer beyond the amount required for the assistantship if you are eligible and such work is assigned you will receive extra payment for this work in addition to receiving your usual stipend amount during the fall and spring semesters you will be assigned an amount of work equivalent to a maximum of hours per week which includes but is not limited to teaching tutoring grading or mentoring you may also be asked to do some work for the department on an irregular basis such as emergency teaching and or proctoring for faculty members who need a substitute during calendar_year iupui paid dollar_figure to petitioner this amount included payments made from january through date under petitioner’s assistantship for academic year and payments made from july through date under petitioner’s saa position for academic year the university reported that amount as wages on a form_w-2 wage and tax statement that it issued to petitioner following the close of calendar_year during calendar_year iupui paid dollar_figure to petitioner this amount included payments made from january through date under petitioner’s saa position for academic year and payments made from july through date under petitioner’s saa position for academic year the university reported that amount as wages on a form_w-2 that it issued to petitioner following the close of calendar_year petitioner filed u s income_tax returns for both and on form sec_1040nr-ez u s income_tax return for certain nonresident_aliens with no dependents on each return he reported the total payments received from iupui for the year as wages salaries tips etc and he claimed that amount was exempt from u s taxation under the treaty petitioner did not report any tuition remission as income on either return with each form 1040nr-ez petitioner filed a form_8843 statement for exempt individuals and individuals with a medical_condition on which he reported that he was a student and had attended iupui during the year in due course after petitioner had filed each return the commissioner refunded the amount that had been withheld by iupui as federal_income_tax for the amount withheld was dollar_figure for the amount was dollar_figure later respondent issued a notice_of_deficiency to petitioner determining tax deficiencies of dollar_figure and dollar_figure for the taxable years in issue according to the notice_of_deficiency the payments of dollar_figure and dollar_figure that petitioner received from iupui during and are includible in his taxable_income no mention of the tuition remission that petitioner received was made in the notice_of_deficiency before respondent issued the subject notice_of_deficiency petitioner submitted to the internal_revenue_service irs a form_9210 alien status questionnaire concerning his alien status in the united_states during taxable years and in that questionnaire petitioner stated that he was employed in the united_states and the name of his employer was indiana university-purdue university at indianapolis dept of mathematical sciences the questionnaire asked whether there were any restrictions on the length of his employment in response petitioner stated that his employment was allowed as long as he was a student petitioner also submitted to the irs a form_9250 questionnaire - tax_treaty benefits to support the treaty benefits that he claimed for taxable years and in that questionnaire petitioner stated that he was claiming benefits under article of the treaty part iii of the questionnaire sets forth a series of six statements for the taxpayer to complete as completed by petitioner question states i received my salary from indiana u purdue u indianapolis as completed by petitioner question states i was a full time student at indiana university purdue university indianapolis petitioner did not complete question which states as follows i received my grant from blank if you received a grant please enclose a copy nothing was enclosed with the completed form discussion the only issue petitioner has raised in these proceedings is whether the payments he received from iupui during and amounting to dollar_figure and dollar_figure respectively are exempt from u s taxation under article of the treaty which provides as follows an individual who is a resident of a contracting state at the beginning of his visit to the other contracting state and who is temporarily present in that other state for the primary purpose of a studying at a university or other accredited education institution in that other state or b securing training required to qualify him to practice a profession or professional specialty or c studying or doing research as a recipient of a grant allowance or other similar payments from a governmental religious charitable scientific literary or educational_organization shall be exempt from tax by that other state with respect to payments from abroad for the purpose of his maintenance education study research or training and with respect to the grant allowance or other similar payments in summary article of the treaty deals with payments received by an individual from one contracting state russia in this case who is temporarily present in the other state the united_states in this case for the primary purpose of a studying at a university or other accredited educational_institution b securing training required to qualify him to practice a profession or professional specialty or c studying or doing research as a recipient of a grant allowance or other similar payments from a governmental religious charitable scientific literary or educational_institution in the case of such an individual article provides that two types of payments are exempt from taxation by the host country ie the united_states the first type of exempt payment is one received by the individual from abroad for the purpose of the individual’s maintenance education study research or training the second type of exempt payment is a grant allowance or other similar payment from a governmental religious charitable scientific literary or educational_organization sec_894 provides that the provisions of the internal_revenue_code are to be applied to a taxpayer with due regard to any treaty obligations of the united_states which apply to the taxpayer petitioner argues that the payments he received from iupui during and fall under the second type of exempt payment he claims that he was temporarily present in the united_states for the primary purpose of studying or doing research as a recipient of a grant allowance or other similar payment from iupui an educational_organization therefore he claims that the subject payments are exempt from tax by the united_states under article of the treaty the burden of proving that the subject payments are exempt from taxation by the united_states rests with petitioner see rule a the record makes it clear that petitioner’s stipends from iupui during and were compensation_for his services to the department of mathematical sciences at iupui each of the three letters notifying petitioner that he had been awarded a research assistantship or a student academic appointee position states that petitioner would be required to work for the department of mathematical sciences as a condition of receiving the stipend payments in other words iupui required a substantial quid pro quo from petitioner in the form of his services see 394_us_741 during academic year petitioner provided his services as a researcher for his adviser in the following two academic years and the award letters stipulated that petitioner’s appointment was at fte full-time equivalent and will require work for the department during each of those academic years in addition to providing research services petitioner graded and taught one course during each of the two summer sessions iupui provided petitioner with an office and health insurance iupui withheld income taxes on the payments to petitioner and it issued forms w-2 to him at the close of each of the years in issue furthermore in his form_9210 petitioner stated that he was employed in the united_states by iupui there is no evidence that petitioner was the recipient of a grant allowance or other similar payment at trial petitioner acknowledged that he did not have a grant letter or a letter awarding a grant he also acknowledged that he had no connection to the grants that had been awarded to the professors for whom he worked petitioner’s form_9250 acknowledged that he received a salary from iupui and he provided no information regarding a grant accordingly on the record of this case we find that petitioner has failed to prove that he was the recipient of a grant allowance or other similar payment and that he is exempt from united_states income_tax on the payments received from iupui during and see sarkisov v united_states a f t r 2d ria fed cl to reflect to foregoing decision will be entered for respondent
